Case: 18-11009        Document: 00514892552       Page: 1    Date Filed: 03/28/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                                 Fifth Circuit

                                                                                FILED
                                      No. 18-11009                          March 28, 2019
                                    Summary Calendar                         Lyle W. Cayce
                                                                                  Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MILTON EUGENE ROBINS,

                                                 Defendant-Appellant


                     Appeal from the United States District Court
                          for the Northern District of Texas
                               USDC No. 3:90-CR-127-1


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Previously, this court determined that Milton Eugene Robins 1 was
eligible for a sentence reduction under Amendment 782 to the Sentencing
Guidelines. United States v. Robins, 703 F. App’x 271, 272-74 (5th Cir. 2017).
We remanded the matter to the district court for further proceedings. Id. at
274. On remand, the district court granted the motion for a sentence reduction
and reduced the sentence of imprisonment to 389 months.

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

       1   Federal prisoner # 02993-078.
    Case: 18-11009    Document: 00514892552     Page: 2   Date Filed: 03/28/2019


                                 No. 18-11009

      Although Robins initially expressed his gratitude for the district court’s
grant of relief, he subsequently filed a motion styled Nunc Pro Tunc Motion for
Error Correction, asserting that the original sentence and the adjusted
sentence were not comparable because the original sentence was within the
original guidelines range of 360 months to life and the adjusted sentence varied
upward from the adjusted guidelines range of 292-365 months. A comparable
sentence, he contended, would have been within the adjusted guidelines range.
The motion was denied, and Robins’s motion for reconsideration was also
denied. Robins has appealed both orders.
      We have construed Robins’s Nunc Pro Tunc Motion for Error Correction
as a successive motion under 18 U.S.C. § 3582(c)(2). See United States v.
Calton, 900 F.3d 706, 710-11 (5th Cir. 2018).      The district court was not
obligated to reduce Robins’s sentence at all and was therefore “under no
obligation to reduce it even further within the recalculated range.” United
States v. Evans, 587 F.3d 667, 673 (5th Cir. 2009). The record shows that the
district court gave due consideration to the motion as a whole and considered
the statutory sentencing factors; thus, there is no abuse of discretion. See
United States v. Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995); 18 U.S.C.
§ 3553(a). The district court’s orders are AFFIRMED.




                                       2